DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 101569202B1) in view of Rota et al. (2015/0320517). 
Regarding claim 1, Lee et al. discloses a dental file comprising: a spiral working portion wherein at least one of shapes of the cross sections (Fig. 3) of the working portion is a substantially polygonal shape (Fig. 3) formed of a single arc 33 and three or more lines.  Lee et al. discloses points of corners, including the points arranged on the arc, are arranged on a virtual circle, wherein a center position of the virtual circle is inside the substantially polygonal shape (Fig. 3).  Note that in Figure 6, Lee et al. discloses a point of corner 61, which is not on the arc, being arranged inside the virtual circle 65.  
Lee et al. therefore fails to disclose [plural] points of corners being arranged inside the virtual circle.    Rota et al. discloses a dental file having a polygonal shape cross-section  (Figs. 4 and 7) wherein points at corners  5c and 5d are arranged inside the virtual circle 7, so that a center of mass is offset with respect to the axis of rotation (Fig. 7; abstract; paragraphs 7, 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. by forming the cross-sectional shape with the point corners, except for the points on the arc, being arranged inside a virtual circle so that the center of mass of the cross-section is offset with respect to the axis of rotation in order to obtain effective evacuation of debris during treatment as explicitly taught by Rota et al. (paragraph 7).   
Lee et al. is silent to the cross sections becoming smaller toward the tip end.  Nonetheless, such feature is very well known, such as Rota et al. disclosing the spiral working portion 1b is of tapered rod with the cross sections becoming smaller toward the tip end (Fig. 1; paragraph 28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to have such tapered rod with the cross sections becoming smaller toward a tip end in order to effectively conform to the similar shape of the root canal. 
As to claim 2, Rota et al. also shows the spiral pitch of flutes 6 narrows toward the tip end (Fig. 1). 
As to claim 3, Lee/Rota fails to disclose the range of percentage that the shortest one of lengths of perpendicular lines each extending from the center position of the virtual of a radius of the virtual circle.  Nonetheless, Rota et al. shows the polygonal shape may be square or rectangle with various dimensional smaller than the virtual circle (Figs. 4, 6-7), indicating that such smaller percentage is of result-effective variable. Therefore, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.
As to claim 4, Rota et al. shows the polygonal shape being rectangular shape wherein two points 5c, 5d, are arrange inside the virtual circle and two points 5a and 5b arranged on the virtual circle (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to arrange the points of the polygonal shape as taught by Rota et al. in order to obtain the effective cutting edges as taught by Rota et al. (paragraphs 41-44). 
Response to Arguments
4.	Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.  
Regarding Lee, Applicant argues that modifying Lee’s cutting edges (points 31, 32) to be inside the outer diameter 65 would frustrate Lee’s invention which requires the all cutting edges to be provided on the outer diameter 65, citing only Lee’s Fig. 3.  Such arguments are not persuasive because Lee clearly shows in Fig. 6 that a cutting edge/point of corner 61 of polygonal cross-section, that is not a point of the arc, being inside the outer diameter 65.  Therefore, modifying Lee to arrange points of corners of the polygonal cross-section inside the outer circle 65 would not teach away or frustrate Lee as alleged by Applicant, since Lee explicitly teaches a point of corner 61 can be arranged inside virtual circle 65 (Fig. 6).  
Applicant’s arguments that Rota teaches away from the cross section having an arc is irrelevant because Rota was not relied on for the cross section having an arc.  The primary reference Lee already teaches the cross section having an arc (Lee Figs. 3 and 6).  Nonetheless, Applicant’s arguments that Rota teaches away the cross section having an arc on its outer circumference because it would render the file too rigid, are not persuasive.  It is well known, as shown by Lee, that a file having a cross section with an arc on its outer circumference would still be flexible due to the material and very small dimensions of the file.  
In addressing Fig. 6 of Lee, Applicant argues that Lee’s Fig. 6 provides an asymmetrical cross section while Rota’s Figs. 4 and 7 provide a symmetrical cross section, and therefore Lee and Rota would not be combinable.  Such arguments are not persuasive because Applicant relies on features (i.e. asymmetrical, symmetrical) that are not within the scope of the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The ground(s) of rejection is maintained because it takes into account only knowledge within the level of ordinary skill in the art as disclosed by Lee and Rota.  Lee discloses a point of corner 61, that is not on the arc, is inside the virtual circle 65 (Fig. 6);  Lee fails to disclose [plural] points of the cross section being inside the virtual circle 65  Rota et al. discloses a dental file having a polygonal shape cross-section  (Figs. 4 and 7) wherein plural points at corners  5c and 5d are arranged inside the virtual circle 7, so that a center of mass is offset with respect to the axis of rotation (Fig. 7; abstract; paragraphs 7, 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. by forming the cross-sectional shape with the point corners, except for the points on the arc, being arranged inside a virtual circle so that the center of mass of the cross-section is offset with respect to the axis of rotation in order to obtain effective evacuation of debris during treatment as explicitly taught by Rota et al. (paragraph 7).   
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772      

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772